Exhibit 10.5

 

Amendment to Employment Agreement between

Jeffery Juergens and Newpark Resources, Inc.

 

 

This Amendment to Employment Agreement is entered into between Jeffery Juergens
(“Executive”) and Newpark Resources, Inc. (“Company”) and amends that certain
Employment Agreement dated effective October 15, 2010 (“Employment Agreement”),
as previously amended, between the Company and the Executive.

 

Due to the current economic situation, Executive and the Company mutually agree
that Executive’s current annualized Base Salary of Three Hundred Sixty Thousand
Dollars and No Cents ($360,000.00) established pursuant to Section 1.2(a) of
Executive’s Employment Agreement, will be reduced by ten percent (10%) to Three
Hundred Twenty-Four Thousand Hundred Dollars and No Cents ($324,000.00). This
10% reduction to Executive’s annualized Base Salary will take effect on March 1,
2016, and will continue in effect until the expiration of the Initial Term (as
defined in the Employment Agreement), or, if the Employment Agreement is
renewed, through December 31, 2016. Beginning on January 1, 2017, Executive’s
annualized Base Salary will be Three Hundred Sixty Thousand Dollars and No Cents
($360,000.00).

 

Executive’s Base Salary for purposes of calculating incentive compensation
payments currently provided under the 2010 Annual Cash Incentive Plan (“ACIP”)
as contemplated by Section 1.2(b) of the Employment Agreement will likewise be
adjusted for the period March 1, 2016 through December 31, 2016 to reflect this
10% reduction in Executive’s annualized Base Salary.

 

Executive and the Company agree that this 10% reduction in Executive’s
annualized Base Salary is being made with the full knowledge and consent of
Executive. Executive and the Company further agree that this 10% reduction in
Executive’s annualized Base Salary and the corresponding adjustment to
Executive’s incentive compensation under the ACIP do not constitute “Good
Reason” for any purpose under the Employment Agreement including, without
limitation, Section 2.1 and 2.3 of the Employment Agreement, or a termination by
the Company.

 

Executive and the Company agree that if Executive’s employment is terminated
between March 1, 2016 and December 31, 2016 pursuant to Section 2.3 of
Executive’s Employment Agreement, Executive’s “lump sum payment” provided for in
Section 2.3(i)(A) or 2.3(i)(B) will be calculated based upon Executive’s
$360,000.00 annualized Base Salary and not on Executive’s “current annual Base
Salary” of $324,000.00.

 

Executive and the Company agree that if Executive’s employment is terminated
between March 1, 2016 and December 31, 2016 pursuant to Section 2.2 of
Executive’s Change in Control Agreement with the Company dated October 15, 2010
as a result of a Change in Control (as defined in Executive’s Change in Control
Agreement) or a Potential Change in Control (as defined in Executive’s Change in
Control Agreement), Executive’s Termination Benefit provided for in Section 3.3
and Annex A of the Change in Control Agreement will be calculated based upon
Executive’s $360,000.00 annualized Base Salary and not on Executive’s base
salary at the time of termination of $324,000.00.

 

All other terms and provisions in the Employment Agreement and the Change in
Control Agreement remain unchanged and in full force and effect.

 

 
 

--------------------------------------------------------------------------------

 

 

Amendment to Employment Agreement between

Jeffery Juergens and Newpark Resources, Inc.

 

 

 

AGREED and ACCEPTED on this 16th day of February, 2016. 



 

 



/s/ Jeffery Juergens

Jeffery Juergens (Executive)

 

 

/s/ Paul L. Howes

Paul L. Howes

President & CEO

Newpark Resources, Inc.

 